REINHARDT, Circuit Judge,
dissenting.
The majority rejects Totten’s claim of ineffective assistance of counsel on the ground that he has failed to demonstrate prejudice. Because I think Totten may have been prejudiced by his trial counsel’s deficient performance, and is entitled to an evidentiary hearing on that question, I dissent.
Of the two parts of the Strickland test for ineffective assistance of counsel, the majority assumes for purposes of argument that Tot-ten has satisfied the first, involving an inquiry into whether counsel’s performance was deficient, (majority at 2076). I believe that the performance of Totten’s trial attorney clearly fell below the standard of reasonably effective assistance: Counsel chose to present a single theoiy of defense at trial based entirely on the premise that Totten’s shooting of his wife was pure accident. He proceeded with this strategy despite the “overwhelming” evidence that Totten planned the course of action leading up to the shooting of his wife.1 What brings counsel’s performance below the standard of effective assistance was his failure to explore an obvious alternative defense of mental impairment. Although Totten had been hospitalized for psychiatric reasons only three months prior to his commission of the crime, his attorney rejected the mental impairment defense without having a psychiatrist or any other mental health expert examine him. Without adequate investigation, counsel could not possibly have made an informed strategic choice to reject the impairment defense. His statement that he “didn’t want to get into the drugs” further reveals his determination to dismiss without reason what may have been the only legitimate theory of defense. Counsel’s uninformed decision to reject without inquiry a plausible defense of mental impairment when the theory he intended to offer was almost certain to fail constitutes deficient performance.
As for the second component of the Strickland test, the majority concludes that, even assuming Totten’s ‘attorney’s performance was deficient, confidence in the outcome at trial was not undermined. The principal flaw in the majority’s conclusion is its acceptance of the magistrate judge’s determination that a theory of mental impairment “based on methamphetamine intoxication and paranoia was completely at odds” with Totten’s deliberate-planning. (majority at 1174-75). The problem with this conclusion is ■ the utter absence of evidence in the record to support it. The only expert medical opinion tending to show the effects of methamphetamine intoxication on one’s mental capacity was the declaration of Dr. Siegel. His declaration stated that paranoia and intoxication from methamphetamine could have formed the basis for a mental-state defense in Totten’s case. Despite the absence of any expert testimony to the contrary, the magistrate judge determined that it would have been impossible for someone intoxicated with methamphetamine who was experiencing paranoia to act in the manner in which Tot-ten acted. .The magistrates judge’s nonex-pert theorizing, however, cannot serve as the basis for a finding that methamphetamine intoxication and paranoia are inconsistent with Totten’s conduct.
*1178The second problem with the majority’s analysis is its reliance upon its determination that Dr. Siegel’s declaration was unconvincing: “It is highly unlikely that the jury would have found Dr. Siegel’s opinion, based upon information provided by Totten himself, credible or persuasive.” (majority at 1175).2 The question I address, however, is not whether the affidavit is sufficient to warrant the issuance of a writ of habeas corpus, but whether it is sufficient to warrant an evidentiary hearing.
Given Dr. Siegel’s sworn assertions and the absence of any countervailing evidence, Totten is entitled to an evidentiary hearing at which he can develop an adequate factual record. Such a hearing is required if two conditions are met: first, Totten’s allegations, if proved, would establish his right to relief; and second, the state court has not reliably found the relevant facts. Jones v. Wood, 114 F.3d 1002, 1010 (9th Cir.1997). Totten has alleged two critical facts that tend to show prejudice: first, that methamphetamine intoxication and paranoia are not inconsistent with deliberate action, and second, that at the time of the shooting he was suffering from methamphetamine intoxication and paranoia which seriously impaired his mental capacity.. If Totten successfully proves these allegations, he will seriously undermine the prosecution’s case because the state would not be able to show that he intended to kill his wife. Lacking one of the requisite elements of attempted murder, the jury might still have convicted Totten of a lesser offense-but it could not have convicted him of the offense of which he was found guilty.
The majority relies upon our decision in Campbell v. Wood, 18 F.3d 662, 679 (9th Cir.), cert. denied, 511 U.S. 1119, 114 S.Ct. 2125, 128 L.Ed.2d 682 (1994), to justify its denial of Totten’s request for an evidentiary hearing. It fails to note, however, that in Campbell the district court actually conducted such a hearing. At that hearing, Campbell was affordéd the opportunity to examine his state trial and appellate counsel, as well as three other witnesses, to determine whether he received ineffective assistance of Counsel.' Totten has never been given an opportunity to develop a proper evidentiary record regarding his trial counsel’s performance and its impact on the outcome of his trial. The state court' denied his habeas petition without a hearing. In Jones, this court rejected the government’s argument that the petitioner was not entitled to an evidentiary hearing because he failed to develop the material facts at the state-court level. Jones, 114 F.3d at 1012. We reasoned that because the state court dismissed his petition without a hearing Jones was denied an opportunity to develop the relevant facts. Id.
Here, an evidentiary hearing would give Totten his first opportunity to present expert testimony regarding the effects of methamphetamine intoxication and paranoia on his capacity to act deliberately. Because Tot-ten’s claim cannot be resolved simply by reference to the state court record, and because Totten would be entitled to relief if he could successfully prove that he was mentally impaired at the time of the shooting, I believe that the majority errs in denying his claim without affording him an evidentiary hearing. Accordingly, I respectfully dissent from the majority’s conclusion that Totten was not prejudiced by his trial counsel’s deficient performance. I would remand the case to the district court so that it may conduct an evidentiary hearing that would enable Totten *1179to develop a factual record in support of Ms claim of ineffective assistance of counsel.

. See magistrate judge’s opinion as quoted in majority opinion at 1174-75.


. The majority states that it "deems it significant also that the vast majority of information upon which Dr. Siegel bases his opinion was from conversations with Totten in late 1993 and early 1994.” (majority opinion at 1175). In Dr. Sie-gel’s declaration, however, he specifically states that "[m]y conclusions are not based solely upon what Anthony told me and, indeed (as would also be true in other cases of this type), I would not have reached these conclusions based alone on what Anthony told me.” Furthermore, he listed the materials he reviewed in order to make his assessment: "Specifically, I have reviewed the police reports; the defendant’s medical and psychiatric records; toxicology reports on the defendant’s blood and urine; transcripts of trial testimony by both the defendant and the victim, Janet Carol Totten; and copies of undated handwritten notes from the defendant to the victim. In addition, I conducted a series of extensive psycho-pharmacological interviews with Anthony Lee Totten ... I also conducted an interview with witness Georgia Quill.”